DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/07/2021 has been entered. 
Applicant has amended claim 1 to recite “one or more modified ribose moieties”.  Applicant argument filed 6/07/2021 have been considered but are moot in view of the new rejection below. Applicants arguments are addressed in the new art rejection below.
The double Patenting rejection is maintained. The terminal disclaimer filed 6/07/2021 was disapproved (See the advisory Action mailed 6/15/2021).
Any rejection made in the previous Official Action and not repeated herein is withdrawn.
 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10597658. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to the same oligonucleotide inhibitors and methods of use. For example, claim 1 of the patent anticipates the instant claim 1. It is noted that and LNA modification as recited in claims  3 and 5, for example, are indeed modified ribose moieties as recited in amended claim 1.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "for example" in this case “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention especially since the limitations referred to as examples are parenthetical within the claim.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannecchini et al(Arch Virol Vol.154:821-832, 2009) and Takahashi et al (Nucleic Acids Syposium Series No.53:285-286, 2009) in view of Vester et al (biochemistry Vol43(42):13233-13241), Dale et al (US20170191062), and Iversen (US20140303073).
Giannecchini et al have disclosed the use of phosphorothioate antisense oligonucleotides targeted within the 5’ region of the PB2 gene of influenza A. oligonucleotides disclosed therein comprise recited sequences of the invention. The oligonucleotide “5-15b” would comprise the instant SEQID NO:45 and the disclosed “5-15e” would comprise recited SEQ ID NO:46, for example. These oligonucleotides are overlapped by the instant SEQ ID NO:110-112 and 137, 148, and 149 sequences, for example. It has been disclosed the use of antisense targeting the recited region to inhibit influenza A. It has been taught that antisense towards Influenza genes should target, conserved regions where the same region of the invention is targeted by Giannecchini et al. While some of the claimed oligonucleotides are disclosed by Giannecchini et al, others would be obvious since Giannecchini et al have taught to target within the same region. All of the recited sequences are within the sequence shown in Figure 3, for example. One in the art would clearly recognize that optimizing antisense oligonucleotides within a known and conserved region would be well within the skill of the ordinary artisan where Giannecchini et al exemplify such optimization via selectin various targets within the region and also testing various lengths of the sequence they found most effective, for example. Giannecchini et al have taught that their findings “indicate that the packaging signal at the 5’ end of the PB2 RNA is an 
Takahashi et al have taught the inhibition of genomic influenza RNA via targeting conserved PB2 sequence. The sequence shown in Figure 1 “PB2-match” comprises the sequences of at least SEQ ID NOS:65, 106, 107, 116, and 117 and overlaps with at least SEQ ID NOS:48, 50, 66, 104, 105, 116, and 117 of the instant claims. The antisense/antigene sequences utilized comprise phosphorothioate modified oligonucleotides. It is noted that antigene oligonucleotides are antisense to their target. Takahashi et al have also taught that the oligonucleotide may be useful to treat a full range of human pathogenic influenza a virus infections due to the conserved nature of the targeted PB2 sequence. See the entire reference which is fully relevant to the claimed invention.
Giannecchini et al and Takahashi et al do not specifically teach the use of LNA or all the recited modifications of the claims. While the examiner believes that the use of such modifications were well known and routinely used at the time of filing, the following references provide evidence and motivation and also provide for a reasonable expectation of success.
Vester et al teaches the use of LNA modifications in the antisense art where they have taught that the modification provide for enhances hybridization properties which are beneficial in antisense compounds. Vaster et al have taught that oligonucleotides can contain 1 or more LNA 
Dale et al have taught various nucleic acid inhibitors, including antisense, of influenza A and have taught to target conserved regions between viral strains. Dale et al have also taught to target conserved regions including within PB2. It has been disclosed various chemical modifications including LNA modifications and also modified linkages. While the entire reference is relevant, applicant is directed to paragraphs 4, 7, 8, 15-18, 34, 40, 46, 49, 56, 57, 81, 83, 85, 86, 113, and 130.
Iverson et al have taught the use of antisense oligonucleotides to inhibit influenza via the targeting of viral RNA including treating viral infection. It has been taught to utilize modifications such as LNA and 2’OME, for example. It has been taught to target PB2 sequences. Iverson et al makes it clear that oligonucleotides targeting an RNA target function the same whether the target is vRNA or mRNA since the oligonucleotide is indeed antisense to its intended target, for example. See for example , the abstract, paragraphs 15, 16, 44, 77, 79, 127, 128, 52, 63, 67, 70, 97, 140, 144, 146, 152, 153, 160, 225, Fig3, and Examples 1, 2, and 4.
It would have been obvious to design and test further antisense compounds targeting the packaging signal at the 5’ end of the PB2 RNA since it has been taught as an interesting target for design of new anti-influenza-virus compounds. Further it would at least be obvious to modify the exemplified effective oligonucleotides taught by Giannecchini et al and Takahashi et al. Both Giannecchini et al and Takahashi et al have demonstrated success in targeting this known conserved region. Iverson has shown the successful use of LNA modified oligonucleotides to target vRNA of influenza A.  The use of known modifications routinely used in the antisense art do not define the invention from the prior art. For example it has been taught to utilize LNA 
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SEAN MCGARRY/Primary Examiner, Art Unit 1635